

117 S899 IS: Intercity Passenger Rail Trust Fund Act
U.S. Senate
2021-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 899IN THE SENATE OF THE UNITED STATESMarch 23, 2021Mr. Blumenthal introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo establish the Intercity Passenger Rail Trust Fund to ensure a safe, sustainable, convenient transportation option for the people of the United States, and for other purposes.1.Short titleThis Act may be cited as the Intercity Passenger Rail Trust Fund Act.2.FindingsCongress makes the following findings:(1)An effective transportation system for the Nation requires dedicated, predictable Federal funding for various capital and operating expenses, as demonstrated by the Highway Trust Fund, which supports all Federal highway programs, most public transit programs, and many Federal transportation safety programs.(2)Intercity passenger rail is the only surface transportation mode in the United States that—(A)does not receive any Federal funding through a trust fund for capital investment; and(B)is completely dependent on annual discretionary appropriations for both its capital expenses and its operating costs.(3)In fiscal year 2019, Amtrak experienced record ridership, a historic low operating loss, and a record capital spend rate.(4)In markets with sufficient infrastructure and train frequency, Amtrak has proven to be an effective mode of transportation compared to commercial air and bus service and private automobile use.(5)Intercity passenger rail offers substantial safety, energy, and environmental advantages compared to most other transportation modes, but decades of in sufficient capital funding has drastically limited the role that intercity passenger rail can play in the Nation’s overall transportation network.(6)There are critical capital needs for the Northeast Corridor and the National Network, including infrastructure, fleet, stations, and facilities.(7)Adding to the urgency of these capital investment needs, due to changing demographics, population growth, urbanization, and changing travel trends, intercity passenger rail will be needed to help move our Nation into the future. (8)For these reasons, an Intercity Passenger Rail Trust Fund is needed now, more than ever, to ensure a safe, sustainable, convenient transportation option for the people of the United States.3.Intercity Passenger Rail Trust Fund(a)In generalSubchapter A of chapter 98 of the Internal Revenue Code of 1986 is amended by adding at the end the following:9512.Intercity Passenger Rail Trust Fund(a)EstablishmentThere is established in the Treasury of the United States a trust fund, which shall be known as the Intercity Passenger Rail Trust Fund, consisting of such amounts as may be appropriated or credited to the Intercity Passenger Railroad Trust Fund as provided in this section and section 9602(b).(b)Transfer to Intercity Passenger Rail Trust Fund(1)In generalThere is hereby appropriated to the Intercity Passenger Rail Trust Fund for fiscal year 2022, and for each fiscal year thereafter, an amount equal to 50 percent of the average annual amounts appropriated to the Highway Trust Fund under section 9503 for fiscal years 2008 through 2020.(2)Authorization of appropriation of additional sumsThere are hereby authorized to be appropriated to the Intercity Passenger Rail Trust Fund such additional sums as may be required to make the expenditures referred to in subsection (c).(c)Expenditures from the Intercity Passenger Rail Trust FundAmounts in the Intercity Passenger Rail Trust Fund shall be available for obligation without further appropriations action for making expenditures to carry out section 24314 of title 49..(b)Clerical amendmentThe table of sections for subchapter A of chapter 98 of such Code is amended by adding at the end the following new item:Sec. 9512. Intercity Passenger Rail Trust Fund..4.Intercity Passenger Rail Trust Fund expenditures(a)In generalChapter 243 of title 49, United States Code, is amended by inserting after section 24313 the following:24314.Intercity Passenger Rail Trust Fund expenditures(a)Expenditures from the Intercity Passenger Rail Trust FundAmounts deposited into the Intercity Passenger Rail Trust Fund each fiscal year pursuant to section 9512(b) of the Internal Revenue Code of 1986 shall be available for obligation, without further appropriation, in accordance with the ratios set forth in subsection (b). Amounts made available under this section shall remain available until expended.(b)Intercity Passenger Rail Trust Fund expenditure ratiosThe Secretary may use amounts deposited into the Intercity Passenger Rail Trust Fund each fiscal year to award grants to Amtrak, in accordance with the process described in section 24319. Of the grant funds awarded pursuant to this subsection—(1)40 percent shall be used for activities associated with the Northeast Corridor; and(2)60 percent shall be used for activities associated with the National Network.(c)Savings provisionNothing in this section may be construed as prohibiting discretionary funding from being provided to Amtrak..(b)Conforming amendmentThe analysis for chapter 243 of title 49, United States Code, is amended by inserting after the item relating to section 24313 the following:24314. Intercity Passenger Rail Trust Fund expenditures..